DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on April 29, 2022, in which claims 1, 3, 5-9, 12-16 and 20 have been amended.  Accordingly, claims 1-20 remain pending for examination.
Status of Claims
3.	Claims 1-20 are pending, all of which are subject to a Double Patenting rejection.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. US 10,775,990 B1, hereinafter “990”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant Application are anticipated by claims 1-29 of 990.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method, implemented at least in part by a server computing device associated with a communication platform, the method comprising:	receiving, from a first computing device associated with a first user via an instance of an application associated with the communication platform, a request to generate a channel, the request to generate the channel comprising a group identifier; 	causing a channel creation interface associated with the application to be rendered for display at the first computing device based at least in part on the request to generate the channel;	receiving, from the first computing device, an indication of interaction with the channel creation interface;	determining, based at least in part on the indication of interaction and a group-defined format protocol associated with the group identifier, at least a portion of a channel title to suggest to the first user; and	causing the at least the portion of the channel title to be rendered for display via the channel creation interface”.
	Claim 1 of 990 recites “A group-based communication apparatus configured to manage group-based communication channels of a group-based communication interface, the group-based communication apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, in execution with the at least one processor, cause the group-based communication apparatus to:	receive, from a client device, a channel creation request associated with a group identifier;	retrieve a group-defined channel title template associated with the group identifier from a group-based communication repository, the group-defined channel title template comprising a group-defined format protocol;	cause rendering of a channel creation interface in response to receipt of the channel creation request, wherein the channel creation interface comprises a channel title interface component;	detect engagement of the channel title interface component of the channel creation interface; and	in response to detecting the engagement of the channel title interface component, determine a first channel title suggestions set based on the group-defined format protocol of the group-defined channel title template and cause rendering of the first channel title suggestions set to the channel creation interface”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 990 and therefore claim 1 of the instant Application is anticipated by claim 1 of 990.  Therefore, Claim 1 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 2-20.
Response to Arguments
6.	Applicant's arguments, see page 10, filed April 29, 2022, with respect to Obviousness-type Double Patenting Rejections have been fully considered but they are not persuasive.  In particular, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they merely give a conclusory statement, reciting that “the obviousness-type double patenting rejection is moot in light of the amendments presented herein,” and fail to clearly point out the patentable distinction which he or she thinks the claims present over the cited Patent No. 10,775,990.  Further, they do not show how the amendments avoid such references or objections.
7.	Applicant’s arguments, see page 10, filed April 29, 2022, with respect to a second consecutive non-final Office action, have been fully considered, though are moot, as all prior art rejections have been withdrawn.  That is, while Applicant is correct that had a subsequent Office action rejecting claim 19 under prior art been issued, that Office action would indeed need to be made non-final.
8.	Applicant’s arguments, see pages 11-18, filed April 29, 2022, with respect to Rejections of claims 1-5, 7-10 and 13-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Accordingly, the Rejections of claims 1-5, 7-10 and 13-18 under 35 U.S.C. 103, as set forth in the previous Office action, have been withdrawn.
Conclusion
9.	Applicant’s arguments, as well as request for reconsideration, filed April 29, 2022, have been fully considered but they are not deemed to be persuasive.
10.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Yang (USPGPUB 2019/0104281) discloses a multiway audio-video conferencing system with multiple channels per device, particularly showing a participant device A (e.g., an electronic device 102) sending an allocate request to an allocator 340 (See FIG. 3A), in order to allocate an audio-video conference session (301).  The allocate request may include a group identifier (group-id), a session identifier (qr-session-id), and a destination list (e.g., participant devices A-C).  In response to receiving the request, Yang teaches that the allocator 340 may send the participant device A an allocate response push notification (302).  The allocate response push notification includes the group-id, the qr-session-id, and a session token that the allocator 340 created for the participant device A (session-access-token-a) (See FIG. 3, paragraph [0037]).  Jolfaei (USPGPUB 2014/0181217) discloses a method for exchanging communications between user sessions.  In particular, Jolfaei teaches that a name space or channel group ID can be used to build up a container to specify various channels which belong to same area.  Further, the channel group IDs can be unique in the whole development landscape.  The channel ID can be an identifier for a single channel belonging to the same channel group ID.  The addressing of messaging channels can use both the channel group ID and the channel ID (See paragraph [0028]).
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441